Title: Benjamin Smith Barton to Thomas Jefferson, 12 April 1814
From: Barton, Benjamin Smith,Woodward, Augustus B.
To: Jefferson, Thomas


          Dear Sir,  Philadelphia, April 12th, 1814.
          This will be handed to you by Judge Woodward,  whose great merits, in various respects, are not unknown to you.
			 The Judge is about to visit you, for the purpose of   your position concerning a work on the “classification of human knowledge,” in which he has long been engaged. I have had frequent conversations with Mr Woodward, who has developed to me, at length, the outlines of his plan, in which, so far as I am capable of apprehending, and apprehending properly estimating, a subject so mixed and multifarious, and difficult, I perceive a great deal  deserving of the highest praise. Judge Woodward is fully sensible, that no other person, in the United-States, is so eminently qualified by his learning and general Knowledge, as well as by his liberality of sentiment, to form a proper estimate of the new plan, as you are.  he  will depend much upon your opinion and advice.
          
          Since I began this letter, I have received your’s, dated April 3d. The enclosed pamphlet shall be safely lodged with the Philosophical Society.
          I agree with you, Sir, that we have not, in general, begun at the right end “for the improvement of the faculties and  conditions” of the Indians. Even the Missionaries,  though often sensible, and always, I hope, well disposed to do what is right, have shown themselves children, as it were, in their intercourse with the Indians. With respect to these poor people, there seems to have been a singularly unhappy destiny. Yet, in the midst of the wars in which we are engaged, and are likely to be engaged with them, I flatter myself, that Your efforts, and the efforts of a few other good and influential men, will place a remnant of the vast Indian population of the United-States, where it ought to be placed, by the side of their brethren of another colour.
          I am, Dear Sir, with very great respect, your affectionate friend, &c.,Benjamin Smith Barton.
        